Citation Nr: 0821277	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for acne.

4.  Entitlement to service connection for loss of voice.

5.  Entitlement to service connection for endometriosis.

6.  Entitlement to service connection for neuropathy.

7.  Entitlement to service connection for premenstrual 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1987, with subsequent service in the Air Force National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In January 2008, the Board remanded the claims for 
additional development.  

In April 2008, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in these claims and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

In November 2006, the RO denied the veteran's application to 
reopen a claim for service connection for post-traumatic 
stress disorder.  During her hearing, held in April 2008, the 
veteran again raised this issue.  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.   


FINDING OF FACT

The veteran does not have fibromyalgia, anemia, acne, loss of 
voice, endometriosis, neuropathy, or premenstrual syndrome, 
as a result of her service.


CONCLUSION OF LAW

Fibromyalgia, anemia, acne, loss of voice, endometriosis, 
neuropathy, and premenstrual syndrome were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that she has fibromyalgia, anemia, acne, 
loss of voice, endometriosis, neuropathy, and premenstrual 
syndrome, as a result of her service.  During her hearing, 
held in April 2008, she testified that her fibromyalgia was 
previously misdiagnosed as neuropathy, Sjogren's disease, and 
rheumatoid arthritis.  She further testified to the 
following: she lost her voice for almost a year in 1979 after 
being given flu shots; she was first diagnosed with 
endometriosis in 1995 (she last indicated she had had 
treatment for endometriosis in 1993); she has had PMDD 
(premenstrual dysphoric disorder) since she was 11 years old, 
and was treated for related extreme bleeding during service, 
with current residuals that include cysts; she developed 
severe acne, primarily on her back and shoulders, after being 
given flu shot in 1993; she received relevant treatment for 
foot symptoms during active duty, and currently has 
associated neuropathy in her feet, hands, and in her entire 
body; although she was diagnosed with anemia at age 11, she 
currently has anemia that was caused or aggravated by flu 
shots received during active duty and/or in 1993.  

With regard to the claim for "loss of voice," it would 
appear that, given the veteran's oral testimony, and certain 
remarks in which she complained of a loss of her singing 
voice, she is in fact intending to claim a voice impairment 
other than a total inability to speak.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2007).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2007).  

At this point, the Board will address several initial 
matters.  First, in a final and unappealed decision, dated in 
April 2003, the RO denied claims for service connection for 
disabilities that included post-traumatic stress disorder, 
bilateral fallen arches, allergic reaction to flu shot, 
pelvic inflammatory disease, "forced termination of 
pregnancy," Sjogren's disease, rheumatoid arthritis, and 
chronic fatigue.  To the extent that some of the symptoms 
from these disorders may overlap with symptoms of the issues 
on appeal, they have been discussed.   However, the Board has 
construed the issues on appeal not to include these 
disabilities.  

Second, to the extent that the veteran has asserted that she 
has any of the claimed conditions due to service in the Air 
Force National Guard, to include as due to being given one or 
more flu shots in 1993, the claims files do not contain any 
line of duty reports reflecting that she sustained a relevant 
injury.  The medical evidence from her National Guard service 
is discussed infra.  

Finally, the Board finds that the veteran is not a credible 
historian.  In this regard, in March 2005, she submitted a 
service medical record, specifically, a "report of medical 
history" (ROMH), dated in January 1992, which has been 
altered to show that she reported a medical history of many 
listed symptoms, including, but not limited to, rheumatic 
fever, headaches, "ear, nose or throat trouble," skin 
diseases, "arthritis, Rheumatism, or bursitis," back pain, 
foot trouble, and "nervous trouble of any sort."  However, 
the claims files include a January 1992 ROMH, which was 
received from the service department in December 2002, and 
given its origin, the Board finds this version to be 
authentic.  This version of the January 1992 ROMH shows that 
the veteran denied the aforementioned symptoms.  In addition, 
the ROMH received from the veteran in March 2005 contains 
handwritten notations of "anxiety," "depression," and 
"flashbacks."  These notations are connected by a line to 
the box for "nervous trouble of any sort."  These 
handwritten notations do not appear in the ROMH received from 
the service department in December 2002.  This alterations 
are material, as many of these alterations pertain to 
symptoms that are associated with issues that are currently 
on appeal, or which relate to other claims that were denied 
by the RO in March 2004.   The Board further notes that, 
although she has not been explicitly found to exhibit 
psychotic behavior, reports from Binder & Binder, dated in 
2006, indicate that the veteran has psychiatric symptoms that 
include persistent irrational fears, and paranoia or 
inappropriate suspiciousness.  In addition, VA progress 
notes, dated between 2006 and 2007, show the following: she 
repeatedly complained that she was being stalked by one man, 
or as many as five men; that these men were possibly working 
for the government; they, or, in the alternative, her 
sister's boyfriend, were entering her home, and/or observing 
her, and stealing her mail; the sheriff did not believe her 
and thought that she had a psychosis; he was considering 
arranging for a court-ordered psychological evaluation.  
Given the foregoing, the Board finds that the veteran is not 
a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 
16, 19-20 (1991).  

The veteran's service medical records from active duty 
include an entrance examination report, dated in January 
1979, which does not contain any relevant findings.  The 
service medical reports show the following: 

With regard to the claims for endometriosis, and premenstrual 
syndrome, overall, she received a number of treatments for 
gynecological symptoms, to include monitoring for birth 
control pills, and complaints of cramps, and irregular 
vaginal discharge, with assessments and diagnoses that 
included monilia, IUP (intrauterine pregnancy), and 
vaginitis.  A report from a service hospital in Bitburg, 
dated in about 1981, shows that the veteran reported a 
history of irregular menses dating to age 11.  A pregnancy 
was brought to term in 1982.  A June 1984 report notes that 
she was taking birth control pills that had not been taken 
consistently, and that she complained of cramps, and contains 
an assessment of atrophic endometriosis secondary to low-
estrogen dose pill.  Reports, dated in August and September 
1986, show complaints that included bloating and an irregular 
vaginal discharge, with assessments of UTI urinary tract 
infection) and monilia, and that a pregnancy test was 
positive.  A statement from a private health care provider, 
dated in April 2004, indicates that in October 1986, the 
veteran terminated a pregnancy.  Service medical records also 
show that gynecological examinations, in May 1982 and July 
1986, were characterized as either negative or as WNL (within 
normal limits), and that a June 1985 pelvic examination was 
negative.  A February 1987 report states that there was 
insufficient time to afford the veteran a separation 
examination.  

With regard to the claim for neuropathy, the veteran asserts 
that this condition is related to foot symptoms that she had 
during service.  In this regard, she received a number of 
treatments for foot symptoms, to include a congenital 
bilateral tarsal coalition, "congenitally tight heel 
cords," metatarsalgia, and IPK (intractable planter 
keratoses), plantar warts, and pes planus.  A May 1985 report 
notes complaints of swelling of the hands and feet, with an 
assessment of "edema hands."  The reports indicate that she 
had to wear "soft shoes."  A neuroma between the third and 
fourth metatarsals was noted in June 1986.

With regard to the claim for acne, a February 1980 report 
shows treatment for a complaint of a skin rash of 
undetermined etiology that was probably secondary to 
medications.  The impression was allergic skin rash.  A 
report several days later indicated an assessment of acne.

With regard to the claims for fibromyalgia and anemia, the 
service medical records do not show treatment for, or a 
diagnosis of, any of these conditions.  With regard to the 
claim for loss of voice, the service medical records show a 
complaint of loss of voice for three days associated with 
productive cough and congestion.  Viral syndrome/laryngitis 
was assessed.

The post-active duty nonservice medical evidence consists of 
VA and non-VA reports, dated between 1997 and 2008.  An 
August 1997 private medical report from S.S.K., M.D., notes 
that the veteran had inflammatory arthritis that was 
"probably seronegative rheumatoid arthritis."  A report 
from a state department of human services, dated in about 
1997 (the exact date is not clear) notes degenerative joint 
disease of the lumbar spine.  Reports from Binder & Binder, 
dated in 2006, contain diagnoses that include somatization 
disorder, and notations of chronic fatigue, arthritis, and 
Sjogren's syndrome.  

The VA reports are dated between 2002 and 2008.  This 
evidence includes a September 2002 VA hospital report which 
indicates that the veteran was admitted for psychiatric 
symptoms.  These reports include an examination report, dated 
that same month, which shows that the veteran complained of 
arthralgias since 1993, and multiple joint pains, as well as 
irregular menses, and premenstrual syndrome since age 32.  
She gave a history of chronic fatigue syndrome, and 
fibromyalgia, "per her report."  She also stated that she 
had been diagnosed with rheumatoid arthritis and Sjogren's 
syndrome.  The relevant assessment was chronic pain syndrome, 
with a notation that laboratory tests were pending.  Also in 
September 2002, she received treatment for foot symptoms, 
with assessments of onychomycosis, hyperkeratosis, pain with 
ambulation, and plantar fat pad atrophy.  This evidence shows 
that the veteran has received ongoing treatment for 
psychiatric symptoms, with diagnoses that include 
somatization disorder.  She also received occasional 
treatment for foot symptoms and gynecological symptoms.  Her 
assessments included status post total chemical matrixectomy 
of hallux bilaterally, painful calluses and IPK's, 
metarsalagias, and painful cryptotic nails.  

In 2004, the veteran received gynecological treatment, with 
complaints that include a vaginal mass, and stress 
incontinence.  Her assessments included incontinence, 
abdominal pain, bacterial vaginosis, and pelvic pain of 
unknown etiology.  A September 2004 report notes a probable 
low grade squamous intraepithelial lesion.  An October 2004 
report contains an impression of low-grade dysplasia of the 
cervix and probable recurrent endometriosis.  A May 2005 
rheumatology consultation report notes "working" diagnoses 
of rheumatoid arthritis, and Sjogren's syndrome, but that 
blood tests needed to be done.  An August 2005 gynecological 
examination report notes that she was a "well woman," and 
that her examination was "within normal limits for age."  A 
September 2005 rheumatology consultation report notes mildly 
abnormal laboratory results, that X-rays did not show results 
consistent with rheumatoid arthritis, and that she may have 
possible atypical rheumatoid arthritis, or chronic myofascial 
pain.  In February 2007, after screening workup and blood 
studies, it was noted that rheumatoid arthritis and Sjogren's 
syndrome were unlikely and that the veteran likely had 
chronic pain syndrome and likely fibromyalgia.  A June 2007 
report notes chronic pain, and fibromyalgia, and states that 
she did not have serology diagnosis for rheumatoid arthritis, 
or SS (presumably, Sicca syndrome) or other autoimmune 
diseases at this time.  

The claims files include service medical records from the 
veteran's National Guard service, dated between 1992 and 
1994.  This evidence includes an entrance examination report, 
dated in January 1992, which shows that the veteran's mouth 
and throat, abdomen and viscera, G-U (genitourinary) system, 
feet, upper and lower extremities, skin, and neurological 
system, were all clinically evaluated as normal.  In an 
accompanying "report of medical history," she indicated a 
history of an adverse reaction to local anaesthesia, and 
denied a history of swollen or painful joints, throat 
trouble, skin diseases, foot trouble, neuritis, and "nervous 
trouble of any sort."  The report notes that she had been 
"on and off" of birth control pills since age 16, had one 
or more spontaneous miscarriages in 1982, and a reaction to 
local anaesthesia.  A May 1992 report notes complaints of 
severe abdominal pain, and left posterior flank pain.  The 
impression was acute gastritis.  An August 1992 report notes 
that she requested birth control pills, and that she reported 
an irregular vaginal discharge.  There was no diagnosis.  A 
March 1993 dental history report shows that she reported 
having severe abdominal cramping, and that her back "went 
out," the preceding November.  She indicated that her 
present health was "good."  An undated "summary of care" 
contains the notation "no trouble" next to the word 
"immunizations."  

The Board finds that the claims must be denied.  With regard 
to the claims for fibromyalgia, anemia, loss of voice, and 
neuropathy, the service medical records do not show treatment 
for, or a diagnosis of, any of these conditions.  The one 
complaint of loss of voice in service was associated with 
other symptoms of a viral syndrome, and no chronic loss of 
voice was shown.  Furthermore, to the extent that she asserts 
that she has some of the claimed conditions due to one or 
more flu shots, this is not shown, and is not supported by 
the undated "summary of care" from her National Guard 
service medical records (i.e., post-active duty), which 
contains the notation of "no trouble" next to the word 
"immunizations."  With regard to the claim for neuropathy, 
although the veteran asserts that this condition is related 
to foot treatment during service, the service medical records 
show treatment for a number of physical disorders, but do not 
show that she was ever found to have neuropathy.  With regard 
to the claim for acne, the veteran was treated for a skin 
rash of undetermined etiology and assessments of allergic 
skin rash and acne were noted.  However, there is no evidence 
of any relevant treatment during her remaining service, a 
period of over seven years.  Therefore, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  

With regard to the claims for endometriosis, and premenstrual 
syndrome, to the extent that the veteran has reported a 
history of irregular menses dating to age 11, no 
irregularities or disorders were noted upon her 1979 entrance 
examination report.  Therefore, no relevant disorders were 
"noted" upon entrance to service, and the presumption of 
soundness applies.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  Furthermore, there is no clear and unmistakable 
evidence to rebut the presumption of soundness.  Id.; 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  Therefore, a 
direct service connection analysis is appropriate.  

As previously noted, the service medical records show a 
number of treatments for gynecological symptoms.  However, 
they do not show that the veteran was ever noted to have 
premenstrual syndrome or premenstrual dysphoric disorder.  As 
for endometriosis, a June 1984 report notes that she was 
taking birth control pills that had not been taken 
consistently and complained of cramps, and contains an 
assessment of atrophic endometriosis secondary to low-
estrogen dose pill.  This notation indicates that she had an 
acute condition related to medication, and there is no 
evidence of treatment for endometriosis during the veteran's 
remaining service, a period of over 21/2 years.  The Board 
further notes that service medical records show that 
gynecological and pelvic examinations, in May 1982, June 
1985, and July 1986 were characterized as either negative, or 
as within normal limits.  Therefore, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303.  

With regard to the claims for anemia, acne, loss of voice, 
neuropathy, and premenstrual syndrome, under 38 U.S.C.A. §§ 
1110 and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998).  In this case, the post-service medical 
evidence does not show that the veteran has been diagnosed 
with any of these disorders.  The Board further points out 
that there is no competent evidence to show that the veteran 
has anemia, acne, loss of voice, neuropathy, or premenstrual 
syndrome, that is related to her service.  Accordingly, the 
claims must be denied.  

With regard to the claim for endometriosis, it is less than 
clear that the veteran has this condition.  In this regard, 
an October 2004 report contains an impression of low-grade 
dysplasia of the cervix and probable recurrent endometriosis.  
However, there is no subsequently dated medical evidence to 
show that the presence of endometriosis was ever confirmed, 
and an August 2005 gynecological examination report notes 
that she was a "well woman" and that her examination was 
"within normal limits for age."  However, even assuming 
arguendo that the veteran has this condition, the earliest 
post-active duty evidence of endometriosis comes no earlier 
than 2004.  This is approximately 16 years after active duty 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the veteran has endometriosis that is 
related to her service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

With regard to the claim for fibromyalgia, the earliest 
medical evidence of this condition is dated in 2007.  The 
Board further notes that the veteran has been afforded a 
number of diagnoses of systemic disorders, other than 
fibromyalgia, which could be associated with her complaints 
of joint pain.  However, even assuming that the earliest 
post-service notations of such a systemic disorder, i.e., the 
notation of inflammatory arthritis in the August 1997 private 
medical report from S.S.K., M.D., is evidence of 
fibromyalgia, the earliest post-service evidence of relevant 
treatment would still come no earlier than ten years after 
separation from active duty.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  
Furthermore, there is no competent evidence showing that the 
veteran has fibromyalgia that is related to her service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

Finally, the Board notes that the service medical records 
from the veteran's National Guard service do not show that 
any of the claimed conditions were incurred as a result of 
injury or disease during a period of active duty for 
training, or of injury during inactive duty training, nor do 
the claims files contain competent evidence showing that 
there is a nexus between any of the claimed conditions an any 
period of active duty for training, or inactive duty 
training, which would otherwise show a nexus between the 
claimed disabilities and her service.  See 38 U.S.C.A. §§ 101 
(22), (23), 1110, 1131 (West 2002).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that 
fibromyalgia, anemia, acne, loss of voice, endometriosis, 
neuropathy, and premenstrual syndrome, were caused by 
service, which ended in 1987, or by National Guard service, 
which ended no later than 1994.  However, when the veteran's 
service medical records (which do not show treatment for 
fibromyalgia, anemia, neuropathy, or premenstrual syndrome, 
and which show one treatment each for endometriosis, acne and 
loss of voice associated with viral syndrome symptoms), are 
considered with the post-service medical records (which do 
not show that she has anemia, acne, loss of voice, 
neuropathy, or premenstrual syndrome, and which show that 
endometriosis and fibromyalgia were first demonstrated at 
least ten years after service, and which do not contain 
competent evidence of a nexus between any of the claimed 
conditions and the veteran's service), the Board finds that 
the medical evidence outweighs the veteran's contentions that 
she has the claimed conditions that are related to her 
service.  Simply stated, the Board finds that the service and 
post-service medical records outweigh the veteran's 
contentions. 

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In letters, dated in September 2003, and 
September 2005, the veteran was notified of the information 
and evidence needed to substantiate and complete the claims.  
The September 2003 VCAA notice complied with the requirement 
that the notice must precede the adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  To the extent that the 
September 2005 notice did not, the claim was further 
adjudicated in supplemental statements of the case in 
January, March and June 2007.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of final decisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  In this regard, in August 
2005, the Headquarters, Air Reserve Personnel Center, and the 
Department of Military Affairs in Annville, Pennsylvania, 
both indicated that they did not have any relevant records.  
The RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  

The veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, with regard to the claims for fibromyalgia, 
anemia, loss of voice, and neuropathy, the service medical 
records do not show treatment for, or a diagnosis of, any of 
these conditions.  The one episode of complaints of loss of 
voice represented a symptom of a viral syndrome and not of 
any chronic voice or throat pathology.  With regard to the 
claim for acne and endometriosis, the veteran's service 
medical records show treatment for a skin rash with a note of 
acne in February 1980, and endometriosis in 1984, with no 
subsequent treatment during the veteran's remaining service, 
a period of about 7 years (for the skin rash), and 21/2 years 
(for endometriosis).   The post-service medical evidence does 
not show that the veteran has anemia, acne, loss of voice, 
neuropathy, or premenstrual syndrome.  As previously 
discussed, the earliest evidence of fibromyalgia is dated no 
earlier than 10 years after separation from active duty, and 
the earliest evidence of endometriosis is dated no earlier 
than 16 years after separation from active duty.  Finally, 
there is no competent evidence of record which shows that any 
of the claimed conditions are related to her service.  Given 
the foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post 
service medical record provides evidence against these 
claims.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for fibromyalgia is denied.  

Service connection for anemia is denied.  

Service connection for acne is denied.  

Service connection for loss of voice is denied.  

Service connection for endometriosis is denied.  

Service connection for neuropathy is denied.  

Service connection for premenstrual syndrome is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


